Citation Nr: 1138655	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the right lower extremity.  

2.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the left lower extremity.  

3.  Whether new and material evidence has been received to reopen service connection for the residuals of a right knee injury.  

4.  Whether new and material evidence has been received to reopen service connection for the residuals of a left knee injury.  

5.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1965 to August 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In addition to the enumerated issues, the Veteran evidenced disagreement with denials of service connection for a prostate disorder; hypertension, as secondary to service-connected PTSD; and anxiety, as a separate disability from service-connected PTSD.  Following issuance of a Statement of the Case (SOC) that included these issues, the Veteran restricted his appeal to only those he addressed in his letter dated April 15, 2008 (attached to his substantive appeal).  Therefore, the matters regarding a prostate disorder, hypertension, and a separate anxiety disorder are not before the Board for appellate consideration.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  

The  issue of service connection for the residuals of a shell fragment wound of the right arm has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues regarding de novo review of peripheral neuropathy of each lower extremity and residuals of injuries of each knee, as well as the issue of service connection for erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC).  


FINDINGS OF FACT

1.  Service connection for a neurological disorder of the right lower extremity was denied by the RO in a May 2003 rating action on the basis that there was no relationship shown between a service-connected disorder and a neurological disorder of the right lower extremity.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the May 2003 decision denying service connection for a neurological disorder of the right lower extremity, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim.  

3.  Service connection for a neurological disorder of the left lower extremity was denied by the RO in a May 2003 rating action on the basis that there was no relationship shown between a service-connected disorder and a neurological disorder of the left lower extremity.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

4.  Since the May 2003 decision denying service connection for a neurological disorder of the left lower extremity, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim.  

5.  Service connection for the residuals of a right knee injury was last denied by the RO in a May 2003 rating action on the basis that new and material evidence had not been submitted since an unappealed August 1982 rating decision.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

6.  Since the May 2003 decision denying service connection for residuals of a right knee injury, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim.  

7.  Service connection for the residuals of a left knee injury was last denied by the RO in a May 2003 rating action on the basis that new and material evidence had not been submitted since an unappealed August 1982 rating decision.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

8.  Since the May 2003 decision denying service connection for residuals of a left knee injury, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the May 2003 decision of the RO that denied service connection for a neurological disorder of the right lower extremity is new and material; thus, the claim for service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  The additional evidence received subsequent to the May 2003 decision of the RO that denied service connection for a neurological disorder of the left lower extremity is new and material; thus, the claim for service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The additional evidence received subsequent to the May 2003 decision of the RO that denied service connection for residuals of an injury of the right knee is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

4.  The additional evidence received subsequent to the May 2003 decision of the RO that denied service connection for residuals of an injury of the left knee is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  June 2006 and September 2006 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, the evidence the Veteran was responsible for providing, and notice in accordance with Kent.  These letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO has not arranged for a VA examination in this case, but the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  As will be described, the Board finds that new and material evidence has been submitted and the claims reopened so that ordering VA examinations are addressed the remand portion of this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board will now address whether the claims have been reopened.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis or other diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


New and Material to Reopen Service Connection 
For Peripheral Neuropathy

Service connection for peripheral neuropathy of each lower extremity was previously denied by the RO in a May 2003 rating decision.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the May 2003 denial of service connection for peripheral neuropathy of each lower extremity included the Veteran's STRs and post-service evidence that included the Veteran's complaints of peripheral neuropathy of each lower extremity.  The denial was based upon the fact that service connection had not been established for a back disorder.  Subsequent to the May 2003 rating decision, in an April 2004 rating decision, service connection was established for low back pain, lumbago.  The Veteran's low back disability is now rated as 40 percent disabling.  

VA outpatient treatment records dated in May 2004 include a report of electromyographic (EMG) and nerve conduction velocity (NCV) studies that include evidence of right L5-S1 radiculopathy and polyneuropathy.  In a March 2005 statement, a VA physician stated that the Veteran had been under his care for the past several years and that the Veteran suffered from significant peripheral neuropathy causing persistent pain and paresthesia of both feet.    

The Veteran initially claimed service connection secondary to a low back disorder.  At the time service connection was denied, he was not service connected for a low back disorder.  This changed in April 2004 when service connection was established for a low back disability.  Treatment records and the statement related by the VA physician in March 2005 show that the Veteran has bilateral peripheral neuropathy and radiculopathy in the L5-S1 distribution on the right.  The Board finds that this evidence constitutes new and material evidence such that the claim may be reopened.  To this extent the appeal is granted.  

New and Material to Reopen Service Connection 
For Residuals of Knee Injuries

The Veteran contends that he injured his knees in combat in Vietnam when he was knocked into a hole by a rocket explosion.  His service personnel records show that he was a Marine and served in Vietnam from approximately August 1967 to August 1968.  His service personnel records also show that he participated in at least 22 named combat operations in Vietnam and that he was awarded the Presidential Unit Citation in May 1968.  Under 38 U.S.C.A. § 1154(b) (West 2002), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  The Veteran is entitled to the relaxed evidentiary presumptions of § 1154(b) with respect to his bilateral knee claim. 

Service connection for knee disabilities was first denied by the RO in an August 1982 rating decision on the basis that there was no objective evidence of residuals of knee injuries.  The May 2003 rating decision continued the denial on the basis that new and material evidence had not been submitted to reopen the claim.  Evidence of record at the time of the May 2003 denial included the STRs that showed no evidence of an injury of either knee and the findings of a June 1982 VA examination showing no objective evidence of a disability of either knee.

Evidence received subsequent to the May 2003 rating decision that last denied service connection for residuals of injuries of both knees includes several lay statements.  One, received in 2006, from the Veteran's former spouse indicated that the Veteran had had difficulty kneeling when attending church soon after returning from Vietnam.  In a January 2007 statement, the Veteran's former spouse indicated that the Veteran had had problems with pain in his knees since she first met him in 1980.  Also in 2007, a lay statement was submitted from one of the Veteran's friends, who stated that he knew him all his life and recalled the Veteran having problems with his knees while standing at work in 1969.  

In a veteran's claim for benefits, lay evidence can be competent and sufficient to establish a diagnosis of a condition when either a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis, or where lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  The lay statements submitted, which were not of record at the time of the May 2003 decision, show that the Veteran had complaints of pain of the knees in the years immediately following service.  This evidence may have probative value in establishing whether the Veteran, who contends that he sustained his bilateral knee injuries while in combat in Vietnam, may have had continuous symptoms of residuals of these injuries since service.  This constitutes new and material evidence such that the claim may be reopened.  To this extent the appeal is granted.  


ORDER

New and material evidence having been received, service connection for peripheral neuropathy of the left lower extremity is reopened.  

New and material evidence having been received, service connection for peripheral neuropathy of the right lower extremity is reopened.  

New and material evidence having been received, service connection for residuals of an injury of the left knee is reopened.  

New and material evidence having been received, service connection for residuals of an injury of the right knee is reopened.  


REMAND

Having decided that the claims for service connection for bilateral peripheral neuropathy and residuals of injuries of each knee are reopened, the claims must now be reviewed on a de novo basis.  Prior to such review, the Board finds that a medical examination to ascertain whether the Veteran's peripheral neuropathy is related to his service-connected low back disorder and whether degenerative joint disease of the knees may be a residual of the knee injury that the Veteran described as having occurred in combat in Vietnam, should be conducted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore further development of these matters is appropriate.  

Regarding the Veteran's claim for service connection for erectile dysfunction, he has contended that this disorder is the result of medications that he is currently taking for his service connected disorders.  The Veteran has not  been afforded an examination to explore this possible nexus.  Therefore, an examination is necessary prior to appellate review.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of the peripheral neuropathy of each of his lower extremities.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that peripheral neuropathy of either lower extremity is related to service or a service-connected disability, including the service-connected low back pain, lumbago.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationales for all conclusions reached.  

2.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his bilateral knee disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any documented disorder of either knee is related to service.  For the purposes of this examination, the clinician is directed to assume that the Veteran sustained an injury to his knees in combat in Vietnam in 1967 or 1968 when he was knocked by a rocket explosion into a hole.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationales for all conclusions reached.  

3.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of any erectile dysfunction.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that erectile dysfunction is related to service a service-connected disability, including medications prescribed for any service-connected disability.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


